Citation Nr: 1817943	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
	

THE ISSUE

Entitlement to specially adapted housing or special home adaptation grant. 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 1969 and from July 1989 to June 1990.  The appellant is his surviving spouse. 

In a May 2017 determination, the agency of original jurisdiction (AOJ) granted the appellant's March 2017 request for substitution (via Application for DIC, Death Pension, and/or Accrued Benefits).  See 38 C.F.R. § 3.1010(c)(2) (2017).  As the appellant has been properly substituted as the claimant in this case, the Veteran's appeal is continued.  See 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2017, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record


FINDING OF FACT
 
The Veteran had a permanent and total service-connected disability that resulted in the loss of use of his lower extremities so as to require regular use of a wheelchair, crutches, or canes as a normal mode of locomotion. 


CONCLUSION OF LAW

The criteria for specially adapted housing are met.  38 U.S.C. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.809 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C. § 2101(a); 38 C.F.R. § 3.809. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands.  38 U.S.C. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2017).

Further, a total disability is considered to exist where there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A permanent total disability exists where such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  


II.  Analysis 

The appellant contends that the Veteran's bilateral lower extremity disabilities met the loss of use eligibility criteria for entitlement to specially adaptive housing under 38 C.F.R. 3.809.  Specifically, the appellant has reported that the Veteran was heavily reliant on the aid of a scooter, wheelchair, or walker, and that even "[w]ith a walker, he couldn't go . . . 10 feet."  See July 2017 Hearing Tr. at 3.  She has also indicated that the Veteran was "a fall risk almost at all times."  See July 2017 Hearing Tr. at 3-6.  

At the time of his death, the Veteran was assigned 40 percent ratings for right upper extremity diabetic neuropathy and right lower extremity diabetic neuropathy affecting the sciatic nerves; a 40 percent rating for left lower extremity diabetic neuropathy affecting the sciatic nerves; a 30 percent rating for left upper extremity peripheral neuropathy; a 20 percent for right lower extremity diabetic neuropathy affecting the femoral nerves; a 20 percent for left lower extremity diabetic neuropathy affecting the femoral nerves; a 20 percent for diabetes mellitus; a 10 percent for tinnitus; and noncompensable ratings for right little finger fracture, bilateral hearing loss, hemorrhoids, and dermatitis in the face and chest area.  

The Veteran's combined evaluation was 100 percent during the appeal period.   He had also been awarded a total disability rating based upon individual unemployability (TDIU) from December 18, 2008.  That TDIU award was in significant part due to the Veteran's bilateral lower extremity neuropathy, which caused falling incidents and necessitated the use of "a cane for support with any walking."  See February 2009 VA examination report.  Clinical evidence of record, as further discussed below, demonstrates that the Veteran's bilateral lower extremity neuropathy symptoms were permanent in nature and had continued throughout his lifetime.  Therefore, the Board finds that the Veteran had a permanent and total service-connected disability affecting his lower extremities at the time of his death.  38 C.F.R. § 3.340. 

Next, the Board finds that the competent evidence of record establishes that the Veteran's bilateral lower extremity disabilities resulted in the loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.   In this regard, a March 2011 letter, J.R.R., a private physical therapist, wrote that the Veteran "wobble[d] and [could] easily los[e] balance" and that "[h]is ability to stand for short periods [was] limited to his touching some stationary object, usually with the fingers or his legs at or above the knees." Also noted was that the Veteran "[could not] walk or move about, in social or public settings, where there is a crowd that interferes with his direction of movement, as he was limited in reaction to others" when ambulating.  While an October 2011 Disability Benefits Questionnaire (DBQ) examiner opined that the Veteran demonstrated "adequate use of . . . lower extremities," in a September 2012 letter, Dr. J.S. wrote that based on her treatment of the Veteran's bilateral lower extremity neuropathy for the past seven years, the Veteran's lower extremity weakness resulted in his need for assistance to "walk distances of less than 20 yards with a cane . . . [and] a walker for distances up to 50 yards."  Also noted was the Veteran's "dependen[cy] on a wheelchair or motorized scooter" in order to walk beyond 50 yards.  A June 2014 DBQ examiner also noted that although the Veteran was "able to don and doff his shoes and socks," he was only "able to stand and take a few feet with use of a support such as a wall or furniture."   In a June 2014 letter, Dr. J.S. reported that the Veteran was at that point "unable to rise from seated position without the assistance of his arms [and was] no longer able to bathe without using a shower chair" given his significant fall risk.  Dr. J.S. also wrote that the Veteran "[could not] ambulate short distances without the use of a walker" such that "[a]ny distance beyond 20 feet requires a wheelchair or mobility scooter."  

The above-referenced clinical evidence illustrates that the Veteran had loss of use of his bilateral lower extremities so as to effectively preclude locomotion without the aid of a walker, cane, or wheelchair during the appeal period.  As above, he was receiving compensation for a permanent and total service-connected disability affecting his bilateral lower extremities during the appeal period.   Accordingly, the Board finds the criteria for an award of specially adapted housing are met. 38 C.F.R. § 3.809. 

As noted above, where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809A.  Given that the appellant has been granted a certificate of eligibility for specially adaptive housing herein, which is a greater benefit, a claim for a special home adaptation grant need not be addressed. 


ORDER

Entitlement to specially adapted housing is granted. 



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


